                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Philip A. Brimmer

Civil Action No. 18-cv-03168-PAB

DEBBIE S. BURNS,

       Plaintiff,

v.

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,

       Defendant.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on defendant’s Notice of Removal

[Docket No. 1]. Defendant states that the Court has subject matter jurisdiction over this

lawsuit pursuant to 28 U.S.C. § 1332(a). Docket No. 1 at 2, ¶ 6.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is

irrelevant, principles of estoppel do not apply, and a party does not waive the
requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Defendant asserts that this Court has diversity jurisdiction under

28 U.S.C. § 1332(a). Pursuant to that section, “district courts shall hav e original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between . . . citizens of different

States.” 28 U.S.C. § 1332(a). Defendant’s allegations are insufficient to establish

plaintiff’s citizenship.

       In its notice of removal, defendant asserts that plaintiff “is a citizen and resident

of Colorado, and has a domicile in the State of Colorado.” Docket No. 1 at 2, ¶ 7.

However, the evidence upon which defendant relies to establish plaintiff’s citizenship,

namely, plaintiff’s statement that she is a “resident of the State of Colorado,” Docket

No. 1-2 at 1, ¶ 1, is insufficient. Mere residency in a state without an intent to remain is

not determinative of a party’s citizenship for purposes of diversity jurisdiction. See

Middleton v. Stephenson, 749 F.3d 1197, 1200 (10th Cir. 2014) (“[A] person acq uires

domicile in a state when the person resides there and intends to re main there



                                              2
indefinitely.”); Whitelock v. Leatherman, 460 F.2d 507, 514 (10th Cir. 1972)

(“[A]llegations of mere ‘residence’ may not be equated with ‘citizenship’ for the

purposes of establishing diversity.”); see also Mississippi Band of Choctaw Indians v.

Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with

‘residence,’ and one can reside in one place but be dom iciled in another.” (citations

omitted)).

       Because defendant’s allegations are presently insufficient to allow the Court to

determine plaintiff’s citizenship or whether the Court has jurisdiction, see United States

ex rel. General Rock & Sand Corp. v. Chuska Dev. Corp., 55 F.3d 1491, 1495 (10th Cir.

1995) (“The party seeking the exercise of jurisdiction in his favor must allege in his

pleading the facts essential to show jurisdiction.”) (citations and internal quotation

marks omitted), it is

       ORDERED that, on or before 5:00 p.m. on January 22, 2019, defendant shall

show cause why this case should not be remanded to state court due to the Court’s

lack of subject matter jurisdiction.


       DATED January 9, 2019.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          United States District Judge




                                             3
